DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed 25 March 2022 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Objections
Claims 6, 11, and 12 are objected to because of the following informalities:
“the electrodes” in line 1 of claim 6 should read “the plurality of electrodes”
“the electrodes are conductively coupled one to” in lines 1-2 of claim 11 should read “the plurality of electrodes are conductively coupled to one”
“the electrodes” in line 3 of claim 12 should read “of electrodes”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “wherein the first electrode surrounds the first light source.” It is unclear how a single electrode can surround a light source. It is unclear if there is more than one electrode that surrounds the light source or if the light source is in the center of the electrode. Clarification is requested. For examination purposes, the claim is interpreted as “the first light source is in the center of the first electrode.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6, 8, 11-15, 19, and 21-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawato et al. ‘757 (US Pub No. 2014/0171757).
Regarding claim 1, Kawato et al. ‘757 teaches a multimodal measurement system (Figs. 21, 22) comprising:
a wearable assembly configured to be worn by a user (Figs. 21, 22 brain cap 100 and [0217]) and comprising:
a plurality of light sources each configured to emit light directed at a target within the user (Fig. 21 second sensor 12 and [0212]; “Each second sensor has a light emitting element emitting near infrared light of relatively short wavelength…”,
a plurality of detectors configured to detect arrival times for photons of the light after the light is scattered by the target (Fig. 21 second sensor 12 and [0212]; “Each second sensor has…a light receiving element receiving the reflected infrared light.”, and
a plurality of electrodes configured to be external to the user and detect electrical activity of the target (Fig. 21 first sensor 11 and [0211]; “First sensor 11 is…an electroencephalogram (EEG) sensor measuring electric activity generated by brain activity in a non-invasive manner.”).
Regarding claim 2, Kawato et al. ‘757 teaches wherein the wearable assembly further comprises:
a first module comprising a first light source included in the plurality of light sources and a first set of detectors included in the plurality of detectors (see annotated Fig. 21); and
a second module physically distinct from the first module and comprising a second light source included in the plurality of light sources and a second set of detectors included in the plurality of detectors (see annotated Fig. 21).

    PNG
    media_image1.png
    337
    460
    media_image1.png
    Greyscale

Regarding claim 4, Kawato et al. ‘757 teaches wherein the first and second set of detectors each include at least two detectors (Annotated Fig. 21 includes at least two second sensors 12.).
Regarding claim 6, Kawato et al. ‘757 teaches wherein the electrodes comprises a first electrode on a surface of the first module and a second electrode on a surface of the second module (Annotated  Fig. 21 shows a first sensor 11 in each module.).
Regarding claim 8, Kawato et al. ‘757 teaches wherein at least one electrode included in the plurality of electrodes is an off-module electrode located on a connecting structure of the wearable assembly that interconnects the first second modules (Annotated Fig. 21 shows a first sensor 11 that is not part of the first and second modules. This is interpreted as an off-module electrode. This first sensor 11 is also on a connecting structure of the brain cap 100, as the portion of the brain cap 100 that is not circled connects the first and second modules.).
Regarding claim 11, Kawato et al. ‘757 teaches wherein the electrodes are conductively coupled to one another to create a single channel (Fig. 22 shows that the first and second sensors 11, 12 are coupled to one another to training terminal 106, which is connected to processing device 302 in a single channel.).
Regarding claim 12, Kawato et al. ‘757 teaches wherein at least one electrode of the plurality of electrodes is conductively isolated from a remaining number of electrodes of the plurality of electrodes to create at least two channels (Fig. 22 shows that first and second sensors 11, 12 are coupled to one another to training terminal 106 via two wires, or channels, indicating that there are at least two channels created).
Regarding claim 13, Kawato et al. ‘757 teaches wherein the electrical activity comprises electroencephalogram (EEG) activity (Fig. 21 first sensor 11 and [0211]).
Regarding claim 14, Kawato et al. ‘757 teaches a processing unit (Fig. 22 processing device 302 and ([0218], [0220]; One of ordinary skill would understand that the data measured by first and second sensors 11, 12 would need to be processed to generate optical measurement data.) configured to generate optical measurement data based on the arrival times detected by the detectors ([0212]; near-infrared sensor NIRS with light emitting and light receiving elements) and electrical measurement data based on the electrical activity detected by the electrodes ([0211]; EEG sensor).
Regarding claim 15, Kawato et al. ‘757 teaches wherein the optical measurement data comprises time-domain functional near infrared spectroscopy (fNIRS) data ([0212], [0214]) and the electrical measurement data comprises electroencephalogram (EEG) data ([0211]).
Regarding claim 19, Kawato et al. ‘757 teaches wherein the processing unit is not included in the wearable assembly ([0218], [0221]; “…processing device 302 capapble of wireless communication with training terminal 106…”). 
Regarding claim 21, Kawato et al. ‘757 teaches wherein the target is a brain of the user ([0213]; “The first and second sensors 11 and 12 as such enable monitoring of the brain activity with small size.”).
Regarding claim 22, Kawato et al. ‘757 teaches wherein the electrodes are configured to be in contact with a surface of a body of the user while the wearable assembly is worn by the user ([0209]; “Brain cap 10 includes a cap-shaped holder 10A covering one’s skull…”).
Regarding claim 23, Kawato et al. ‘757 teaches wherein the wearble assembly comprises headgear configured to be worn on a head of the user (Figs. 21, 22 brain cap 100 and [0217]).
Regarding claims 24-27, Kawato et al. ‘757 teaches a multimodal measurement system comprising the recited elements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kawato et al. ‘757 in view of Al-Ali et al. ‘673 (US Pub No. 2012/0083673).
Regarding claim 3, Kawato et al. ‘757 teaches all of the elements of the current invention as mentioned above except for wherein the first and second modules are configured to be removably attached to the wearable assembly.
Al-Ali et al. ‘673 teaches a reusable portion that houses a light source and detectors and a disposable portion that houses a plurality of EEG electrodes and is removably connectable to the reusable portion. An interface between a connector and the disposable portion may allow the disposable portion to be removably attached to the connector (Figs 3A-3F and [0013], [0106]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second modules of Kawato et al. ‘757 to include being configured to be removably attached to the wearable assembly as Al-Ali et al. ‘673 teaches that the light sources, detectors, and EEGs may be disposed after a single use or after multiple uses, either on the same patient or different patients ([0112]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kawato et al. ‘757 in view of Chiou et al. ‘270 (US Pub No. 2013/0030270).
Regarding claim 5, Kawato et al. ‘757 teaches wherein: the first and second light sources are both configured to emit light having a first wavelength ([0212]).
Kawato et al. ‘757 teaches all of the elements of the current invention as mentioned above except for the first module further comprises a third light source configured to emit light having a second wavelength different than the first wavelength; and the second module further comprises a fourth light source configured to emit light having the second wavelength.
Chiou et al. ‘270 teaches if a physiological signal collection unit is configured for use with a measuring apparatus for the rSO2, regional cerebral oxygen saturation ([0005]), of the brain, the detector requires two or more than two kinds of light sources with different wavelengths, such as the red light emitting diodes and near infrared light emitting diodes and photodiodes ([0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second modules of Kawato et al. ‘757 to include comprising a third light source and fourth light source, respectively, as Chiou et al. ‘270 teaches that this will aid in measuring regional cerebral oxygen saturation.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kawato et al. ‘757 in view of Chou ‘741 (US Pub No. 2018/0014741).
Regarding claim 7, Kawato et al. ‘757 teaches wherein the first electrode is next to the first light source on the surface of the first module (First sensor 11 is next to second sensor 12, as shown in annotated Fig. 21).
Kawato et al. ‘757 teaches all of the elements of the current invention as mentioned above except for wherein the first electrode surrounds the first light source on the surface of the first module.
Chou ‘741 teaches that an EEG electrode may be implemented to surround a light emitting element/light receiving element, as shown in Fig. 3A, or the EEG electrode also can be implemented to separate from the light emitting element/light receiving element, as shown in Fig. 3B ([0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the EEG electrode surrounding the light emitting element/light receiving element of Chou ‘741 for the first sensor 11 next to second sensor 12 of Kawato et al. ‘757 as Chou ‘741 teaches that both configurations would perform the same way. Simple substitution of one known element (configuration of Chou ‘741) for another (configuration of Kawato et al. ‘757) would obtain predictable results (perform the same way).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kawato et al. ‘757 in view of Oliviero et al. ‘953 (US Pub No. 2013/0225953).
Regarding claim 9, Kawato et al. ‘757 teaches all of the elements of the current invention as mentioned above except for wherein: the light sources and the detectors comprise a plurality of light guides that have distal ends configured to be in contact with a surface of a body of the user; and
at least the distal ends of the light guides are made out of a conductive material and function as the electrodes.
	Oliviero et al. ‘953 teaches one or more electrodes such as electrodes 310, one or more light sources guides such as light source guide 720, and one or more optical guides such as light detection guide 740. Guides 720, 730, and 740 are optically connected to electrode 310 (Fig. 7 and [0046]-[0048]). [0029] also mentions that stimulation can be administered on a subject through electrode 310.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light sources and detectors of Kawato et al. ‘757 to include a plurality of light guides that have distal ends configured to be in contact with a surface of a body of the user; and at least the distal ends of the light guides are made out of a conductive material and function as electrodes as Oliviero et al. ‘953 teaches that this will aid in stimulating a subject.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kawato et al. ‘757 in view of Oliviero et al. ‘953, as applied to claim 9, further in view of Kiguchi et al. ‘789 (US Pub No. 2009/0054789).
Regarding claim 10, Kawato et al. ‘757 in view of Oliviero et al. ‘953, as applied to claim 9, teaches all of the elements of the current invention as mentioned above except for a plurality of spring members attached to the light guides and configured to:
bias the distal ends of the light guides towards the surface of the body of the user; and
conductively connect the distal ends of the light guides to circuitry within the wearable assembly.
Kiguchi et al. ‘789 teaches an optical fiber 4a that connects a module and a control unit, wherein a light emitting device is located in the control unit (Fig. 1 and [0028]). Contactor 23 is in contact with a scalp 1 is connected with cable 4b (optical fiber 4a in the case of a light irradiation module 101) ([0026]). Leading portion of light guide 21 is brought into contact with the scalp 1 due to the restoring forces of elastic bodies 51 and 52 ([0027]). Holder 3 is a wearable assembly, as seen in Fig. 12.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light guides of Kawato et al. ‘757 in view of Oliviero et al. ‘953, as applied to claim 9, to include a plurality of spring members as Kiguchi et al. ‘789 teaches that  this will allow the light guides in each of optical module follows the head, thereby making it possible to bring each of the optical modules in close contact with the scalp without applying an excessive pressure to the scalp ([0027]).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kawato et al. ‘757.
Regarding claim 18, the embodiment of Figs. 21, 22 of Kawato et al. ‘757 teaches all of the elements of the current invention as mentioned above  except for wherein the processing unit is included in the wearable assembly.
The embodiment of Fig. 1 of Kawato et al. ‘757 teaches a processing device 102 is connected to brain cap 100 ([0218]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the processing device of Fig. 1 of Kawato et al. 757 for the processing device of Figs. 21, 22 as it would be merely simple substitution of one known element for another to obtain the predictable result of processing measurement signals and calculating presentation information ([0218]).
Claims 16, 17, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kawato et al. ‘757 in view of De Aguiar et al. ‘547 (US Pub No. 2017/0085547).
Regarding claims 16 and 28, Kawato et al. ‘757 teaches all of the elements of the current invention as mentioned above except for wherein the processing unit is further configured to process the optical measurement data and the electrical measurement data in accordance with a data fusion heuristic to generate an estimate of cortical source activity.
De Aguiar et al. ‘547 teaches a brain analyzer may use heuristics or algorithms to distinguish between noise and brain activity and correctly associate the brain activity with the stimulus ([0096]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processing of the optical measurement data and the electrical measurement data of Kawato et al. ‘757 to include using data fusion heuristic to generate an estimate of cortical source activity as De Aguiar et al. ‘547 teaches that this will aid in distinguishing between noise and brain activity.
Regarding claim 17, Kawato et al. ‘757 teaches wherein the generating of the estimate of the cortical source activity is performed in real-time while the detectors are detecting the arrival times and the electrodes are detecting the electrical activity ([0004]; “Through bio-feedback as such, a subject can grasp the state of his/her brain waves on real-time basis. Therefore, bio-feedback is helpful for the subject to control the state of his/her own brain waves.”).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kawato et al. ‘757 in view of Do Valle et al. ‘038 (US Patent No. 10.158,038 – cited by Applicant).
Regarding claim 20, Kawato et al. ‘757 teaches wherein each detector in the plurality of detectors comprises:
a photodetector configured to generate a photodetector output pulse in response to detecting a photon of the light ([0212]; “Each second sensor 12 detects amount of absorption of the light emitted from the light emitting element in accordance with the intensity of light received by the light receiving element, and form the output signal of the light receiving element, measures the state of brain blood flow in a non-invasive manner.” The output signal is interpreted as the output pulse. The light received by the light receiving element is interpreted as a photon of the light, as one of ordinary skill would understand that light has photons.).
Kawato et al. ‘757 teaches all of the elements of the current invention as mentioned above except for wherein each detector in the plurality of detectors comprises:
a time-to-digital converter configured to record a timestamp symbol in response to an occurrence of the photodetector output pulse, the timestamp symbol representative of an arrival time for the photon.
Do Valle et al. ‘038 teaches a photodetector 202 includes a SPAD circuit, control circuit, a time-to-digital converter (TDC) 204, and a signal processing circuit (Fig. 2 and Column 4 Lines 56-60). TDC 208 is configured to measure a time difference between an occurrence of an output pulse generated by the SPAD circuit and an occurrence of a light pulse. To this end, TDC 208 may also receive the same light pulse timing information the control circuit receives. TDC 208 may be implemented by any suitable circuitry as may serve a particular implementation (Column 5 Lines 26-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified each detector in the plurality of detects of Kawato et al. ‘757 to include a time-to-digital converter as Do Valle et al. ‘038 teaches that the TDC may be implemented by any suitable circuitry, which would be combining prior art elements according to known methods to yield predictable results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Everdell ‘068 (US Pub No. 2019/0175068) teaches a measuring apparatus that emits light towards an animal body.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/AURELIE H TU/               Examiner, Art Unit 3791
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791